Appeal by the People from an order of the Supreme Court, Suffolk County, dated April 17, 1972, which granted defendant’s motion to suppress certain evidence. Order reversed, on the law and the facts, and motion denied. In our opinion, the examination of the motor vehicle was not the result of an unlawful search and seizure. The police officers were justified in stopping the vehicle and seizing the contraband, which was in open view in the vehicle (People v. Scianno, 20 A D 2d 919; People v. Merola, 30 A D 2d 963; cf. People v. Sutton, 38 A D 2d 567). Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.